Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,195,872 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 1 of the present application is anticipated by claim 1 of the patent since the patent claim includes all of the features of the present claim.
Regarding claims 2-4 and 10-12 of the present application, claim 1 of the patent includes all of the features of the present claims except for the recitations regarding and N-typed doped region.  However, the inclusion of an N-type doped region as recited in the present claims would have been obvious to persons having ordinary skill in the art since such a region would have been needed for the operation of the semiconductor image sensor recited in present claim 1.  The inclusion of a color filter on the N-type layer as recited further in claim 11 would have been obvious to persons having ordinary skill in the art because this would have provided for imaging color images.
Regarding claim 5 of the present application, claim 1 of the patent includes all of the features of the present claims except for the recitations regarding the location of the second insulating wall.  However, finding this location would have been a mere optimizing the insulating properties of the first and second insulating walls so as to find the appropriate locations of these features.
Claim 6 of the present application is anticipated by claim 1 of the patent since the patent claim includes all of the features of the present claim.
Claims 7-9 of the present application are anticipated by claims 2-4, respectively, of the patent since the patent claims include all of the features of the present claims.
Claim 13 of the present application is anticipated by claim 9 of the patent since the patent claim includes all of the features of the present claim.
Claims 14-15 of the present application are anticipated by claims 10-11, respectively, of the patent since the patent claims include all of the features of the present claims.
Claim 16 of the present application is anticipated by claim 9 of the patent since the patent claim includes all of the features of the present claim.
Claim 17 of the present application are anticipated by claim 12 of the patent since the patent claim includes all of the features of the present claims.
Regarding claim 18 of the present application, claim 9 of the patent includes all of the features of the present claim 13 except for the recitations regarding and N-typed doped region.  However, the inclusion of an N-type doped region as recited in the present claim would have been obvious to persons having ordinary skill in the art since such a region would have been needed for the operation of the semiconductor image sensor recited in present claim 13.  
Claim 19 of the present application is anticipated by claim 17 of the patent since the patent claim includes all of the features of the present claim.
Regarding claim 20 of the present application, claim 17 of the patent includes all of the features of the present claim 19 except for the recitations regarding and N-typed doped region.  However, the inclusion of an N-type doped region as recited in the present claim would have been obvious to persons having ordinary skill in the art since such a region would have been needed for the operation of the semiconductor image sensor recited in present claim 19.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878